DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has not been filed.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 08/03/2021.  These drawings are acceptable.

Claims Status
Claims 1-9 are pending for examination in this Office action. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "an acquisition unit configured to acquire...", "a setting unit configured to set...", and "a notification unit configured to make a predetermined notification..." in claims 1 and 9; “a registration unit configured to…register” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizui (Mizui; JP 2008179987).

As per claim 1, Mizui teaches an antitheft device for a power generator electrically connectable to a work machine (see e.g. FIGS. 1-7), comprising: 
an acquisition unit configured to acquire position information from each of a plurality of machines including power generators (a mobile terminal device acquiring position information from one or more work machines, see e.g. para. [0007] and FIG. 1, wherein each of the work machines comprises at least one power generator or battery 17, see e.g. para. [0017] since battery can generate electrical energy from chemical energy); 
a setting unit configured to set a single area including positions of the plurality of machines including power generators as a movable area based on the position information acquired by the acquisition unit (a setting unit configured to set one or more areas including position of the plurality of machines as a movable area based on the position of the one or more machines; see e.g. para. [0007] and [0011-12]); and 
a notification unit configured to make a predetermined notification if at least one of the plurality of machines including power generators has moved out of the movable area set by the setting unit (a notification unit outputs notification when at least one of the machine has moved out of the movable area; see e.g. para. [0010] and [0035]). 
Even though the setting unit 57 is not included in the same device, the disclosed system of Mizui teaches that a notification is generated when acquired position information of the one or more machines exceed a preset distance or area threshold as discussed earlier (see e.g. para. [0021] and FIG. 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the threshold distance or area information is communicated to the mobile terminal device which is stored at least temporarily in storage unit 46 and can be interpreted as the claimed setting unit. 
. 

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizui as applied to claim 1 above, and further in view of Bottazzi (Bottazzi). 
As per claim 7, the antitheft device according to claim 1 as taught by Mizui, except the claimed wherein if the power generator has moved out of the movable area, the notification unit outputs, to the power generator, a control signal for causing the power generator to generate a warning sound. 
Bottazzi, however, teaches if a device has moved out of movable area, a notification unit outputs, to the device, a control signal for causing the device to generate a warning sound (determining if a device is moved out of an area, a beacon is generated and received by the device to cause the device output audio notification; see e.g. para. [0015] and FIG. 4). Even though the device is not a power generator, it would have been obvious to one of ordinary skill in the art that the device can be associated with a wide range of devices including but not limited to power generators for reducing their theft as known in the art of asset tracking. 
Mizui and Bottazzi are in a same or similar field of theft prevention, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of reducing unauthorized removal of assets being tracked as suggested by Bottazzi (see e.g. para. [0032]). 
As per claim 8, the antitheft device according to claim 1 as taught by Mizui, except the claimed wherein if the power generator has moved out of the movable area, the notification unit outputs, to the power generator, a control signal for restricting an operation of the power generator. 
Bottazzi, however, teaches if the device has moved out of a movable area, a notification unit outputs, to the device, a control signal for restricting an operation of the device (determining if a device is moved out of an area, a beacon is generated and received by the device to cause the device to disable at least a portion of input interface; see e.g. para. [0015] and FIG. 4). 
Even though the device is not a power generator, it would have been obvious to one of ordinary skill in the art that the device can be associated with a wide range of devices including but not limited to power generators for reducing their theft as known in the art of asset tracking. 
Mizui and Bottazzi are in a same or similar field of theft prevention, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of reducing unauthorized removal of assets being tracked as suggested by Bottazzi (see e.g. para. [0032]). 
As per claim 9, it is interrupted and rejected as claim 1, further wherein it would have been obvious to one of ordinary skill in the art that the plurality of machines disclosed by Mizui can be powered by a plurality of batteries or plurality of different power generating systems (in case of hybrid vehicles) and the disclosed anti-theft device would be able to communicate with the plurality of the batteries or the different power generating systems as discussed in analysis of merits of claim 1.  

Allowable Subject Matter
Claim 2-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD ADNAN/Primary Examiner, Art Unit 2688